Citation Nr: 0728573	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-18 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
degenerative disc disease of the lumbar spine is 
characterized by spondylolysis at L5-S1 with second degree 
spondylolisthesis at L5 on S1, as confirmed by X-ray, and 
limited range of motion to no less than 30 degrees in forward 
flexion, with complaints of pain.  The veteran does have 
radiculopathy in his bilateral lower extremities; however, he 
has not been shown to have any motor weakness, sensory 
deficit, or bowel or bladder dysfunction associated with his 
service-connected lumbar spine disability.  

2.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for service-connected degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235 to 5243 (2006).  

2.  Any additional functional impairment due to flare-ups, 
incoordination, fatigability, or weakness is contemplated in 
the currently assigned disability evaluation.  38 C.F.R. 
§§ 4.40, 4.45 (2006) DeLuca v. Brown, 8 Vet. App. 202 (1995).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2004 letter informed the veteran that VA 
would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that it was his responsibility to send medical 
records showing his service-connected disability had 
increased in severity, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide "any evidence 
in your possession that pertains to your claim."  See 
38 C.F.R. § 3.159(b)(1).  Finally, the Board notes the RO 
sent the veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the veteran.  

The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2005 SOC and an August 2006 SSOC provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for degenerative disc disease (DDD) of the 
lumbar spine was established in April 1998.  At that time, 
the RO determined that there had been clear and unmistakable 
error made in a July 1990 rating decision which denied 
service connection for DDD of the lumbar spine.  Accordingly, 
the RO assigned a 20 percent disability evaluation for DDD of 
the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5293-5292 (1998), effective from April 30, 1990, 
the date of the veteran's original claim for service 
connection.  Effective from February 25, 1998, the veteran's 
disability evaluation was increased to 40 percent based upon 
a VA examination report which showed increased symptomatology 
in his service-connected disability.  

In December 2003, the veteran submitted a claim for an 
increased rating, asserting that his service-connected lumbar 
spine disability had increased in severity and warranted a 
disability evaluation greater than 40 percent.  

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, 
effective September 23, 2002, the rating criteria for 
evaluating intervertebral disc syndrome were revised.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2004)).  The latter amendment and 
a subsequent correction were made effective from 
September 26, 2003.  Because the veteran filed his claim for 
an increased rating for his service-connected lumbar spine 
disability after the effective date of the amendments made to 
the rating criteria in September 2002 and September 2003, the 
Board will evaluate the present claim under the revised 
criteria.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114.  

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2006).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

        100%	Unfavorable ankylosis of the entire spine;
        50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

Review of the pertinent evidence of record shows the 
veteran's service-connected degenerative disc disease (DDD) 
of the lumbar spine is manifested by limited motion, pain, 
and radicular symptoms down his lower extremities.  See VA 
examination reports dated April 2004 and June 2006.  At the 
April 2004 VA examination, the veteran was able to 
demonstrate forward flexion to 30 degrees, extension to 20 
degrees, lateral flexion to 30 degrees to the left and right, 
and rotation to 20 degrees to the left and right.  On 
repetitive testing, the veteran had an additional loss range 
of motion due to pain in flexion, extension, and lateral 
flexion.  Neurological and sensory testing was normal.  The 
diagnosis was degenerative disc disease at L5-S1, 
spondylolysis at L5-S1 with second degree spondylolisthesis 
at L5 on S1, which was confirmed by X-ray.  

The private medical evidence of record shows the veteran has 
received several epidural steroid injections because of his 
back and leg pain.  See private medical records dated May 
2004 to June 2006.  A May 2004 medical record from the 
veteran's private physician, D.A., M.D., reflects that the 
veteran was able to demonstrate forward flexion to 40 
degrees, extension to 20 degrees, and lateral flexion to 10 
degrees.  Dr. A noted that the veteran had a significant 
amount of lumbosacral pain while demonstrating rotation but 
did not provide the specific degree to which the veteran was 
able to rotate his back.  The veteran was noted to have some 
lumbosacral spasm but his motor strength was normal at 5/5 
and his sensation was grossly intact.  A June 2004 private 
medical record from L.W., M.D., reflects that the veteran was 
able to demonstrate forward flexion to 90 degrees with pain 
after 20 degrees.  Extension was not tested secondary to the 
veteran's report of severe pain.  The veteran was able to toe 
and heel stand and his strength was normal.  

The June 2006 VA examination report reflects that the veteran 
demonstrated forward flexion to 90 degrees, extension to zero 
degrees, lateral flexion to 30 degrees to the left and right, 
and rotation to 30 degrees to the left and right.  His motor 
strength was normal bilaterally.  Sensory examination 
revealed diminished sensation over the right anterior and 
lateral thigh to light touch but was otherwise normal.  The 
examining physician noted that the veteran did not have any 
significant abnormality of curvature, to include scoliosis or 
kyphosis.  X-rays confirmed and continued the veteran's 
previous diagnosis.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an increased evaluation for service-connected DDD of the 
lumbar spine.  In evaluating the veteran's claim under the 
current General Rating Schedule for Diseases and Injuries of 
the Spine, the Board notes there is no competent evidence 
showing he has either unfavorable ankylosis of the 
thoracolumbar spine or the entire spine, which is when the 
spine is fixed in flexion or extension and is accompanied by 
other symptoms.  As noted above, the veteran was able to 
demonstrate forward flexion to 90 degrees, extension to zero 
degrees, lateral flexion to 30 degrees to the left and right, 
and rotation to 30 degrees to the left and right at the June 
2006 VA examination.  The other medical evidence of record 
shows he has consistently demonstrated movement of the spine 
in the planes of excursion (forward flexion, backward 
extension, and lateral flexion and rotation) tested, which 
clearly indicates he does not have ankylosis.  

The Board must note that the veteran's current symptoms do 
not appear to support the 40 percent disability evaluation 
currently assigned.  As noted, he was shown to have 
demonstrated forward flexion to 30 degrees at the April 2004 
VA examination; however, all of the subsequent medical 
evidence of record, including the private medical records and 
June 2006 VA examination report, reflect that the veteran's 
range of motion in flexion has improved.  Nonetheless, in 
evaluating the veteran's current claim for an increased 
rating and continuing the 40 percent disability evaluation 
currently assigned, the RO and the Board have considered the 
veteran's report of continued pain, as well as the evidence 
showing that he receives epidural injections for pain relief.  
The Board thus finds that a rating in excess of 40 percent 
cannot be awarded for the veteran's service-connected lumbar 
spine disability under the General Rating Formula.

The Board also notes that a separate rating based on 
neurological abnormalities is not warranted under the General 
Rating Formula or the schedule for rating intervertebral disc 
syndrome that became effective in September 2003.  In this 
regard, the Board notes the veteran has consistently reported 
that his service-connected lumbar spine disability is 
manifested by pain radiating down his right lower extremity.  
A May 2004 private medical record shows the veteran reported 
that he would wake up with numbness and tingling in his right 
lower extremity, but denied having any motor weakness, 
sensory deficit, or bowel or bladder dysfunction associated 
with his service-connected lumbar spine disability.  On 
examination, his sensation was grossly intact to pinprick and 
light touch.  At the June 2006 VA examination, the veteran 
reported that he has leg pain with intermittent numbness, but 
denied any permanent focal neurologic deficit, except for 
some decreased sensation in the right thigh.  Sensory 
examination showed some diminished sensation over the right 
anterior and lateral thigh to light touch but was otherwise 
normal.  The veteran's deep tendon reflexes have consistently 
been shown to be present and equal.  See VA examination 
reports dated April 2004 and June 2006; see also May 2004 
private medical record.  

Although the veteran has been shown to have some level of 
radiculopathy in his lower extremities, the Board finds there 
is no evidence showing the veteran has a separately ratable 
neurological abnormality.  In this regard, the Board again 
notes that the veteran has not been shown to have any motor 
weakness, sensory deficit, or bowel or bladder dysfunction 
associated with his service-connected lumbar spine 
disability.  In addition, there is no objective medical 
evidence showing he has found to have intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least 6 weeks during any previous 12-month 
period to warrant a 60 percent rating under DC 5243.  As a 
result, the Board finds there is no basis for assigning a 
separate rating for neurological abnormality in this case.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  Within this context, the Board 
notes he has consistently complained of pain while 
demonstrating range of motion, and has reported that his pain 
can increase during flare-ups of pain, which occur with 
repetitive bending.  See April 2004 VA examination report.  
The April 2004 VA examiner did not provide an estimate or 
opinion regarding any additional functional loss due to pain.  
However, after examining the veteran, the examiner who 
conducted the June 2006 VA examination opined that the 
veteran's thoracolumbar range of motion and joint function 
was not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  In this regard, 
the Board notes the medical evidence shows the veteran's 
functional capacity has improved since the April 2004 VA 
examination, as his range of motion has increased with no 
complaints of pain shown on objective evaluation.  See June 
2006 VA examination report.  Therefore, the Board finds that 
any additional functional impairment due to pain is 
contemplated in the 40 percent disability evaluation 
currently assigned and the preponderance of the evidence is 
against a finding that the veteran's functional limitation 
due to pain warrants an evaluation in excess of 40 percent.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board does note that the veteran has submitted a May 2005 
written statement from his private physician, Dr. A, which 
essentially states that the disability ratings evaluating 
spinal disabilities do not make sense because they appear to 
be solely based upon range of motion, while the veteran's 
disability is manifested by limited motion and back pain.  
Dr. A stated that, because of the veteran's disability, he is 
severely disabled and incapacitated from doing any physical 
activities.  The Board has considered Dr. A's statement, 
including the reasons why he believes the veteran's lumbar 
spine disability is not adequately evaluated by the rating 
criteria; however, the Board notes that the rating criteria 
do allow for separate ratings based upon any associated 
orthopedic and neurologic abnormalities, and that the 
veteran's service-connected lumbar spine disability has been 
duly evaluated, including his pain, range of motion, 
functional limitation, and any associated orthopedic and 
neurologic abnormalities.  However, there simply is no basis 
to support a finding that a disability evaluation in excess 
of 40 percent is warranted for the veteran's service-
connected lumbar spine disability.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for service-connected degenerative 
disc disease of the lumbar spine, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected degenerative disc disease of the lumbar 
spine is denied.



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


